OPINION
PER CURIAM
In the amended petition, to which a demurrer was sustained, it is specifically alleged that the plaintiff’s claim was “addressed to the benevolence of the defendant organization and that their action on the same in accordance with said section is final.” In the second amended petition which was tendered for filing, after a motion to strike from the amended petition had been sustained, and which second amended petition the court refused to allow to be filed, Rule 22 of the defendant was quoted in which it was expressly stated that “all claims for disability not coming within the provisions of Rule No. 20 shall be held to be addressed to the benevolence of the Brotherhood and shall in no case be made the basis of any legal liability.” The plaintiff did not pleod that his disability came within the provisions of Rule No. 20. Both the amended petition and the tendered second amended petition therefore failed to state a cause of action.
The judgment is, therefore, affirmed.
ROSS, PJ, MATTHEWS and HAMILTON, JJ, concur.